Citation Nr: 0431233	
Decision Date: 11/24/04    Archive Date: 11/29/04

DOCKET NO.  99-00 138A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to Dependents' Educational Assistance under 
38 U.S.C. Chapter 35.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel


INTRODUCTION

The veteran had verified active military service from May 
1944 to July 1945, and had a period of unverified active 
service from June 1938 to June 1941.  He died in April 1998.

The appellant, who is the veteran's widow, appealed an August 
1998 rating decision of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Buffalo, New York.  In June 
2003, the Board of Veterans' Appeals (Board) remanded the 
appellant's claim to the RO for further evidentiary 
development.  

In June 2004, the appellant, through her accredited 
representative, filed a motion for advancement on the docket.  
Under the provisions of 38 U.S.C.A § 7107 (West 2002) and 38 
C.F.R. § 20.900(c) (2004), appeals must be considered in 
docket number order, but may be advanced if good or 
sufficient cause is shown.  In June 2004, the undersigned 
Veterans Law Judge determined that good or sufficient cause 
has been shown, and granted the appellant's motion to advance 
her appeal on the Board's docket.

In the interest of due process, in July 2004, the Board 
requested a medical opinion from the Veterans Health 
Administration (VHA), pursuant to 38 U.S.C.A. § 7109, in 
response to the appellant's claim of entitlement to service 
connection for the cause of the veteran's death.  See 38 
U.S.C.A. § 7109(a) and 38 C.F.R. § 20.901; Wray v. Brown, 7 
Vet. App. 488, 493 (1995).  The Board received the opinion, 
and the appellant and representative were asked to present 
additional argument, and also to submit a waiver of review by 
the RO in the first instance.  

For the reasons discussed below, the appeal is REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.  VA will provide notification to the 
appellant if further action is required on her part.

REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) 
substantially modified the circumstances under which VA's 
duty to notify and assist claimants applies, and how that 
duty is to be discharged.  See Public Law No. 106-175 (2000) 
(now codified at 38 U.S.C.A. §§ 5100-5103A, 5106-7 (West 
2002).  VA has published regulations implementing many of the 
provisions of the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 
2001) (codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, and 3.326(a) (2004)).

Under the new law and regulations, first, VA has a duty to 
provide an appropriate claim form, instructions for 
completing it, and notice of information necessary to 
complete the claim if it is incomplete.  38 U.S.C.A. § 5102 
(West 2002); 38 C.F.R. § 3.159(b)(2) (2004).  Second, VA has 
a duty to notify the claimant as to any information and 
evidence needed to substantiate and complete a claim, and as 
to what part of that evidence is to be provided by the 
claimant and what part VA will attempt to obtain for the 
claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1) 
(2004); see Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002); Charles v. Principi, 16 Vet. App. 370, 373-74 (2002).  
Third, VA has a duty to assist claimants in obtaining 
evidence needed to substantiate a claim.  38 U.S.C.A. 
§§ 5107(a), 5103A (West 2002); 38 C.F.R. § 3.159(c) (2004).  

As noted above, in July 2004, the Board requested a medical 
opinion from VHA as to the appellant's claim of entitlement 
to service connection for the cause of the veteran's death.  
Shortly thereafter, the Board received the opinion and, in 
September 2004, the appellant and her representative were 
provided an opportunity to present additional argument, and 
also to submit a waiver of review by the RO in the first 
instance and permit the Board to decide the case based upon 
the record before it.  The appellant's service representative 
was notified that the appellant had the right to have the 
medical opinion which had been obtained by the Board, and all 
the other evidence of record, considered by the agency of 
original jurisdiction (AOJ) in the first instance, unless 
this right was expressly waived.   See Padgett v. Principi, 
18 Vet. App. 188 (2004), withdrawn on grant of motion for 
full Court decision, 18 Vet. App. 404 (2004) (holding that 
Congress has provided no exceptions to 38 U.S.C.A. § 7104(a) 
which would allow the Board to consider additional evidence 
provided by a medical opinion without remanding the 
appellant's claim to the RO for initial consideration or 
obtaining a waiver from the appellant, citing 38 U.S.C.A. 
§ 7104(a) and Disabled American Veterans v. Secretary of 
Veterans Affairs, 327 F.3d 1337 (Fed. Cir. 2003)).

In November 2004, the representative notified the Board that 
the appellant had not responded to a solicitation of her 
wishes regarding further proceedings.  The representative 
further stated that remand to the RO was, thus, necessary to 
ensure that the appellant receives full due process and 
notice as to her procedural rights.  The representative 
expressly declined to waive the right to have the case 
remanded to the RO for initial review and adjudication to 
include the new medical opinion.  Accordingly, the case is 
remanded for initial review of the evidence obtained by the 
Board, and for readjudication by the RO of the issue on 
appeal.  

In view of the foregoing, to ensure that VA has met its duty 
to assist the claimant in developing the facts pertinent to 
the claim, and to ensure full compliance with due process 
requirements, the case is REMANDED to the RO for the 
following development:

1.  The RO should review the claims file 
and ensure that all VCAA notice obligations 
have been satisfied in accordance with 
38 U.S.C.A. §§ 5102, 5103, and 5103A (West 
2002), and any other applicable legal 
precedent. 

2.  The AOJ should readjudicate the 
appellant's claim with consideration of the 
recent 2004 VHA medical expert advisory 
opinion and any other additional evidence 
added to the record subsequent to the March 
2004 supplemental statement of the case 
(SSOC).  If the benefit sought on appeal 
remains denied, the appellant and his 
representative, should be provided a (SSOC) 
containing notice of all relevant actions 
taken on the claim, to include a summary of 
the evidence and discussion of all 
pertinent regulations.  An appropriate 
period of time should be allowed for 
response. 

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



___________________________
	ANDREW J. MULLEN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a final decision 
of the Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a final decision of the Board on the merits of the appeal.  
38 C.F.R. § 20.1100(b) (2003).


